Exhibit 10.1 

 

[ex10-1_001.jpg] 

 

December 31, 2018

 

Old Ironsides Energy

10 St. James Avenue, 19th Floor

Boston, Massachussetts 02116

Attention: Scott Carson

 

Re:Membership Interest Purchase Agreement dated as of May 4, 2018 by and among
Old Ironsides Fund II-A Portfolio Holding Company, LLC, a Delaware limited
liability company, and Old Ironsides Fund II-B Portfolio Holding Company, LLC, a
Delaware limited liability company (together, the “Sellers”); and Carbon Natural
Gas Company (n/k/a Carbon Energy Corporation), a Delaware corporation (the
“Purchaser”), as amended by (i) that certain letter agreement dated July 20,
2018, (ii) that certain letter agreement dated October 15, 2018, (iii) that
certain letter agreement dated November 6, 2018, and (iv) that certain letter
agreement dated November 30, 2018, by and among the Sellers and the Purchaser
(collectively, “Purchase Agreement”)

 

Gentlemen:

 

In accordance with Section 9.3 of the Purchase Agreement, when executed by you
below, this letter shall confirm the agreement between Sellers and Purchaser and
amend the Purchase Agreement in the following respects:

 

(1) All references in the Purchase Agreement to “Carbon Natural Gas Company”
shall be amended to reflect the change of Purchaser’s corporate name to “Carbon
Energy Corporation.”

 

(2) Section 1.2 is hereby amended by deleting it in its entirety and replacing
it with the following:

 

“Purchase Price. The price to be paid for the Subject Class A Units shall be
Fifty-Six Million Eight Hundred Five Thousand Eight Hundred Fifty-Four Dollars
($56,805,854.00) (the “Base Purchase Price,” and as adjusted in accordance with
Section 1.3 hereof, the “Purchase Price”). The Purchase Price shall be paid at
Closing, allocated and payable to each Seller in the respective percentages set
forth on Exhibit A opposite such Seller’s name, as follows: (i) an amount equal
to Thirty-Three Million Dollars ($33,000,000.00) (the “Cash Payment”) and
(ii) any amount by which the Final Price exceeds the Cash Payment by delivery of
Purchaser’s promissory notes substantially in the form attached hereto as
Exhibit G (each, a “Purchase Note” and together, the “Purchase Notes”).”

 

1700 Broadway, Suite 1170, Denver, Colorado 80290 Telephone 720 407 7030
Facsimile 720 407 7031 2480 Fortune Drive, Suite 300, Lexington, Kentucky 40509
Telephone 859 299 0771 Facsimile 859 299 0772 270 Quail Court, Suite B, Santa
Paula, California 93060 Telephone 805 933 1901 Facsimile 805 933 9901 US 5974759
 

 



 

 

 

(3) Section 1.3(e) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

“Final Settlement Statement. On or before ninety (90) days after Closing, a
final settlement statement (the “Final Settlement Statement”) will be prepared
by Purchaser and delivered to Sellers, setting forth Purchaser’s good faith
calculation of the Purchase Price and reflecting each adjustment made in
accordance with this Agreement and the resulting final Purchase Price (the
“Final Price”). As soon as practicable, and in any event within thirty (30) days
after receipt of the Final Settlement Statement, Sellers shall return to
Purchaser a written report containing any proposed changes to the Final
Settlement Statement and an explanation of any such changes and the reasons
therefor (the “Dispute Notice”). Any changes not so specified in the Dispute
Notice shall be deemed waived, and Purchaser’s determinations with respect to
all such elements of the Final Settlement Statement that are not addressed
specifically in the Dispute Notice shall prevail. If Sellers fail to timely
deliver a Dispute Notice to Purchaser containing changes Sellers propose to be
made to the Final Settlement Statement, the Final Settlement Statement as
delivered by Purchaser will be deemed to be correct and will be final and
binding on the parties hereto and not subject to further audit or arbitration.
If the Final Price set forth in the Final Settlement Statement is mutually
agreed upon in writing by Sellers and Purchaser, the Final Settlement Statement
and the Final Price, shall be final and binding on the parties hereto and not
subject to further audit or arbitration. Any difference in the Purchase Price
paid at Closing, in cash or represented by the Purchase Notes, pursuant to the
Preliminary Settlement Statement, and the Final Price, shall adjust the
principal of each of the Purchase Notes, pro rata in accordance with the
percentages set forth in Exhibit A opposite each Seller’s name, on the day of
the final determination of such owed amounts in accordance herewith by the
amount of such difference in favor of the owed party.”

 

(4) Section 2.1 is hereby amended by deleting it in its entirety and replacing
it with the following:

 

“Closing. The closing of the sale and purchase of the Subject Class A Units (the
“Closing”) shall take place on December 28, 2018, subject to the satisfaction
(or, to the extent permitted, the waiver) of the conditions set forth in
Sections 5.1 and 5.2 (other than any condition which by its nature is to be
satisfied at the Closing, but subject to satisfaction of all such conditions) or
at such other place, time and date as may be agreed by Seller and Purchaser
(such date upon which the Closing occurs, the “Closing Date”), and the benefits
of the transaction, including, but not limited to the entitlement to the
revenue, deductions, expenses and other financial and/or Tax matters, shall be
effective as of 12:01 a.m. on that date. The Closing shall take place at the
offices of the Purchaser, at 1700 Broadway, Suite 1170, Denver, Colorado 80290,
at such time as the parties may agree, or via email exchange of documents. The
date of the Closing is sometimes herein referred to as the “Closing,” provided,
however, that all references to the “Closing” as a point in time from which, or
to which, a period of time is to be measured shall be deemed references to the
Closing Date, unless otherwise set forth herein. At Closing, (x) Sellers’ shall
execute, acknowledge and deliver to Purchaser the items described in Sections
5.1(c) and 5.1(g) and (y) Purchaser shall execute, acknowledge and deliver to
Sellers the items described in Sections 5.2(c) and 5.2(e).”

 



2 

 

 

(5) Section 3.2(c) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

“Validity of Contemplated Transactions, Etc. The execution, delivery and
performance of this Agreement and the Purchase Notes by the Purchaser does not
and will not violate, conflict with or result in the breach of any term,
condition or provision of, or require the consent of any other Person under (i)
any existing regulation of any Governmental Body to which the Purchaser, or to
Purchaser’s Knowledge, the Company is subject, (ii) any judgment, order, writ,
injunction, decree or award of any Governmental Body that is applicable to
Purchaser or, to such Purchaser’s Knowledge, the Company, (iii) to Purchaser’s
Knowledge, the organizational documents of the Company or any securities issued
by the Company, or (iv) the organizational documents of the Purchaser or any
securities issued by the Purchaser, or (v) any mortgage, indenture, agreement,
contract, commitment, lease, plan, authorization, or other instrument, document
or understanding (excluding, for the avoidance of doubt, that certain Credit
Agreement among Purchaser, the Lenders from time to time party thereto and
LegacyTexas Bank dated October 3, 2016, as amended, and all documents
contemplated thereunder (the “CRBO Credit Agreement”)), oral or written, to
which Purchaser or, to Purchaser’s Knowledge, the Company is a party, by which
Purchaser or the Company may have rights or by which any of the Company’s assets
or its Subsidiaries may be bound or affected, or give any party with rights
thereunder the right to terminate, modify, accelerate or otherwise change the
existing rights or obligations of the Company or any Subsidiary thereunder, in
each case (i) through (v), other than (A) in the case of consents, those that
have already been obtained or that are to be obtained prior to Closing and (B)
such as could not reasonably be likely to have a material adverse effect. No
authorization or approval of, and no filing with, any Governmental Body is
required in connection with the execution, delivery or performance of this
Agreement by the Purchaser, except as otherwise set forth herein.”

 

(6) Section 4.2(h) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

“Financing. Purchaser shall take, or cause to be taken, all commercially
reasonable actions authorized by its board of directors and to do, or cause to
be done, all things necessary, proper or advisable to obtain financing in an
amount sufficient to consummate the transactions contemplated hereunder
(“Financing”) and under the Purchase Notes. If the Financing is consummated,
Purchaser shall use the net proceeds of such Financing or other funds available
to it to pay the Cash Payment at the Closing.”

 

(7) Section 5.1(e) is hereby deleted in its entirety and replaced with the
following word: “[Reserved].”

 

(8) Section 5.2(e) is hereby amended by deleting it in its entirety and
replacing it with the following:

 

“Purchaser’s Deliveries. The Purchaser shall have delivered to the Sellers at or
prior to Closing the following, all of which shall be in a form reasonably
satisfactory to the Sellers and their counsel:

 

(i) the Cash Payment, to the accounts designated in the Preliminary Settlement
Statement, by direct bank or wire transfer in immediately available funds;

 

(ii) the Purchase Notes;

 

(iii) the Assignment;

 

(iv) the Purchaser’s Release described in Section 5.2(f) below, executed by the
Purchaser;

 

(v) the CA Consents Evidence described in Section 5.2(g) below.”

 



3 

 

 

(9) In Section 9.1(a)(iv), the first phrase, which currently reads:

 

“by the Purchaser upon written notice to Sellers given at any time on or after
December 31, 2018 (the “Purchaser’s Outside Date”);”

 

is hereby amended to read as follows:

 

“by the Purchaser upon written notice to Sellers given at any time on or after
January 15, 2019 (the “Purchaser’s Outside Date”);”

 

(10) In Section 9.1(a)(v), the first phrase, which currently reads:

 

“by Sellers upon written notice to Purchaser given at any time on or after
December 31, 2018 (the “Sellers’ Outside Date”);”

 

is hereby amended to read as follows:

 

“by Sellers upon written notice to Purchaser given at any time on or after
January 15, 2019 (the “Sellers’ Outside Date”);”

 

(11) The Purchase Agreement is further amended by adding the form of Purchase
Note attached hereto as Exhibit G to the Purchase Agreement.

 

Otherwise the Purchase Agreement shall remain in full force and effect, in
accordance with its existing terms and provisions.

 

This agreement amending the Purchase Agreement may be executed in any number of
counterparts, and each counterpart hereof shall be effective as to each party
that executes the same whether or not all parties execute the same counterpart.
If counterparts of this agreement are executed, the signature pages from various
counterparts may be combined into one composite instrument for all purposes. All
counterparts together shall constitute only one agreement, but each counterpart
shall be considered an original. This agreement may be executed and delivered by
exchange by email of PDF copies showing the signatures of the parties, and those
PDF copies showing the signatures of the parties will constitute originally
signed copies of the same agreement requiring no further execution.

 

[Signatures Page Follows]

 

4 

 

 

AGREED AND ACCEPTED as of the date first written above.

 

  SELLERS:       OLD IRONSIDES FUND II-A PORTFOLIO HOLDING COMPANY, LLC        
By:       Scott E. Carson     Managing Partner         OLD IRONSIDES FUND II-B
PORTFOLIO HOLDING COMPANY, LLC         By:       Scott E. Carson     Managing
Partner

 

Signature Page to Amendment

 

 

 

 

  PURCHASER:       CARBON ENERGY CORPORATION   (f/k/a Carbon Natural Gas Company
        By:       Patrick R. McDonald,     Chief Executive Officer

 

Signature Page to Amendment

 



 



 

